MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                  FILED
this Memorandum Decision shall not be                              Jul 11 2019, 8:44 am
regarded as precedent or cited before any
                                                                        CLERK
court except for the purpose of establishing                        Indiana Supreme Court
                                                                       Court of Appeals
the defense of res judicata, collateral                                  and Tax Court

estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
David W. Stone, IV                                        Curtis T. Hill, Jr.
Anderson, Indiana                                         Attorney General of Indiana
                                                          Ellen H. Meilaender
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Corey Jackson,                                            July 11, 2019
Appellant-Defendant,                                      Court of Appeals Case No.
                                                          19A-CR-339
        v.                                                Appeal from the Madison Circuit
                                                          Court
State of Indiana,                                         The Honorable Mark Dudley,
Appellee-Plaintiff.                                       Judge
                                                          Trial Court Cause No.
                                                          48C06-1705-F6-1108



Riley, Judge.




Court of Appeals of Indiana | Memorandum Decision 19A-CR-339 | July 11, 2019                Page 1 of 7
                                     STATEMENT OF THE CASE


[1]   Appellant-Respondent, Corey Jackson (Jackson), appeals from the trial court’s

      revocation of his community corrections placement.


[2]   We affirm.


                                                    ISSUE
[3]   Jackson presents us with one issue on appeal, which we restate as: Whether the

      State proved by a preponderance of the evidence that he violated a term of his

      community corrections placement by being under the influence.


                      FACTS AND PROCEDURAL HISTORY
[4]   On August 1, 2017, Jackson pleaded guilty to Level 6 felony failure to return to

      lawful detention. The trial court sentenced him to two years, all of which was

      suspended to probation. On May 16, 2018, after Jackson admitted to several

      violations of his probation, the trial court ordered him to execute his two-year

      sentence through Madison County’s Community Corrections Continuum of

      Sanctions (COS) program. Jackson was placed on work release through COS.

      On November 28, 2018, the trial court found that Jackson had violated the

      terms of his work release, for, among other things, leaving the hospital without

      being discharged after he had been transported for treatment upon being found

      unresponsive at work release. The trial court ordered Jackson to return to the

      COS program, where Jackson continued to be placed on work release.




      Court of Appeals of Indiana | Memorandum Decision 19A-CR-339 | July 11, 2019   Page 2 of 7
[5]   On December 6, 2018, Jackson was at the Madison County Work Release

      Center (Center). Jackson shoved his way past another participant who was

      talking to Center employee Mandy Hall (Hall). Jackson proceeded to the

      Center’s day room, where he clung to a wall and a garbage can, immobile.

      Although standing, Jackson was “dazed” and was unresponsive to Hall’s

      questions. (Transcript p. 26). A bench was placed under Jackson, but he was

      unable to seat himself. Community Corrections and Center employees

      removed Jackson from the wall where he was still standing and carried him to

      another room to ascertain his condition.


[6]   Once removed from the wall, Jackson’s feet at times would quickly kick back

      and forth. Jackson did not respond to questions being posed by those attending

      to him. An employee administered Narcan to Jackson via his nostril. After

      receiving the Narcan, Jackson regained his ability to speak and move but

      became verbally and physically combative with staff.


[7]   Jackson was transported to St. Vincent Anderson Regional Hospital for

      treatment. Jackson denied smoking Spice or ingesting any other drug, but he

      refused to provide a urine sample when requested by hospital staff. It was

      noted in Jackson’s medical records that he had a history of seizure disorder.

      The following was also noted in Jackson’s medical records: “It is of concern

      that he was smoking [S]pice again today.” (Exh. 2 Exh. Vol. I, p. 8).


[8]   On December 7, 2018, the State filed a Notice seeking termination of Jackson’s

      COS placement, alleging that Jackson had committed violations by being under


      Court of Appeals of Indiana | Memorandum Decision 19A-CR-339 | July 11, 2019   Page 3 of 7
      the influence on December 6, 2018; 1 Jackson had been combative with staff on

      December 6, 2018; and Jackson was $112.71 in arrears to COS. On January 9,

      2019, the trial court held an evidentiary hearing on the State’s Notice. Center

      employee Connor McCoy (McCoy) was Jackson’s case manager and had been

      trained to recognize the signs of Spice intoxication. In McCoy’s opinion,

      Jackson’s behavior and condition at work release on December 6, 2018, were

      consistent with someone who had “ingested K2 or is overdosing on Spice[.]”

      (Tr. p. 22). Hall had also been trained to recognize the indicia of substance

      intoxication. It was her opinion that Jackson exhibited signs of intoxication on

      December 6, 2018. Jackson’s records from his medical treatment following the

      December 6, 2018, incident were admitted into evidence.


[9]   The trial court found that Jackson violated the terms of his COS commitment

      by being under the influence on December 6, 2018. 2 The trial court ordered

      Jackson to serve an additional two days at the Madison County Jail. The trial

      court also placed Jackson directly on work release for the remainder of his

      sentence.




      1
        A copy of the terms of Jackson’s COS placement is not part of the record on appeal. Jackson does not
      dispute that this allegation stated a potential violation.
      2
         The trial court found that the State had proven one of the other alleged violations, but it is unclear which
      one because the trial court made differing pronouncements of judgment in its oral and written judgment
      statements. Jackson does not dispute that the trial court found a second violation. As a general rule, a
      finding of one violation is sufficient to revoke a community corrections placement. Treece v. State, 10 N.E.3d
52, 60 (Ind. Ct. App. 2014), trans. denied. However, given the uncertainty regarding which of the other
      violations was proven, we will address Jackson’s challenge to the evidence regarding the trial court’s finding
      that he was under the influence on December 6, 2018.

      Court of Appeals of Indiana | Memorandum Decision 19A-CR-339 | July 11, 2019                        Page 4 of 7
[10]   Jackson now appeals. Additional facts will be provided as necessary.


                               DISCUSSION AND DECISION
[11]   Jackson challenges the sufficiency of the evidence supporting the trial court’s

       determination that he violated the terms of his community corrections

       placement by being under the influence on December 6, 2018. We begin by

       noting that placement in a community corrections program is a matter of grace

       and not a right to which a defendant is entitled. Cox v. State, 706 N.E.2d 547,

       549 (Ind. 1999). A community corrections revocation hearing is a civil

       proceeding, and the State must prove that revocation is warranted by the

       preponderance of the evidence. State v. Rivera, 20 N.E.3d 857, 860 (Ind. Ct.

       App. 2014), trans. denied. Upon review of the evidence supporting the

       revocation of a community corrections placement, we consider the evidence

       most favorable to the trial court’s judgment. Holmes v. State, 923 N.E.2d 479,

       483 (Ind. Ct. App. 2010). We neither reweigh the evidence nor reassess the

       credibility of the witnesses. Id. We will affirm the decision to revoke if there is

       substantial evidence of probative value to support the trial court’s decision. Id.


[12]   Here, the evidence showed that Jackson shoved his way past Hall and another

       COS participant before making his way to the day room where he was “dazed,”

       unresponsive, and immobile. (Tr. p. 26). Conner and Hall, who were trained

       to recognize the indicia of intoxication, believed that Jackson was intoxicated.

       Conner specifically believed that Jackson displayed the indicia of someone who

       was “overdosing on Spice[.]” (Tr. p. 22). Medical professionals who treated


       Court of Appeals of Indiana | Memorandum Decision 19A-CR-339 | July 11, 2019   Page 5 of 7
       Jackson that day and who were aware that he had a history of seizure disorder

       suspected that his condition was attributable to Spice ingestion. In addition,

       Jackson refused to provide a urine sample when requested at the hospital,

       which supported a reasonable inference that he knew of his violation. We find

       that this was substantial, probative evidence that Jackson was under the

       influence on December 6, 2018. See Holmes, 923 N.E.2d at 483.


[13]   On appeal, Jackson directs our attention to evidence supporting his claim that

       he experienced a non-drug-related seizure on December 6, 2018. We find that

       this portion of Jackson’s argument is merely a request that we consider

       evidence that does not support the trial court’s judgment and reassess the

       credibility of witnesses, which is contrary to our standard of review. Id. In

       addition, assuming, without deciding, that the trial court improperly considered

       Jackson’s swearing at staff after he was administered Narcan as evidence of

       drug intoxication, we find that the remainder of the evidence adequately

       supports the trial court’s finding. We also agree with the State that Jackson’s

       quasi due process claim that the State failed to prove that his purported seizure

       activity was intentional does not apply to his case. The State did not allege in

       its violation Notice that Jackson violated his COS placement by having a

       seizure; rather, it alleged that he violated his placement by voluntarily being

       under the influence. Accordingly, we do not address Jackson’s due process

       argument further.




       Court of Appeals of Indiana | Memorandum Decision 19A-CR-339 | July 11, 2019   Page 6 of 7
                                             CONCLUSION
[14]   Based on the foregoing, we conclude that the State proved by a preponderance

       of the evidence that Jackson violated the terms of his COS placement by being

       under the influence on December 6, 2018.


[15]   Affirmed.


[16]   Bailey, J. and Pyle, J. concur




       Court of Appeals of Indiana | Memorandum Decision 19A-CR-339 | July 11, 2019   Page 7 of 7